Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159136                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re P.L. BRYANT, Minor.                                        SC: 159136                         Richard H. Bernstein
                                                                   COA: 343535                        Elizabeth T. Clement
                                                                   Wayne CC Family Div:               Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    03-423833-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2019
           t0326
                                                                              Clerk